DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
Claims 1-39, 42-44, 46-51, 55, 61 and 67 have been canceled.  Claims 40, 41, 45, 52-54, 56-60, 62-66 and 68 are presented for examination.

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 40, 41, 45, 52-54, 56-60, 62-66 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Independent claims 40, 57 and 63 recite “determine, independent of whether a reply of the second SMS message has been sent, that the second SMS message is to be displayed without the reply button.”  Examiner was unable to find support in the specification that specifically teaches the above feature.  For example, para. [0061-0068] of the specification mentions that a task item can be classified as a type that does not require the user to perform a reply operation, and further notes that a function button for the task event can be created in accordance with the classification.  However, Examiner could not find language in the above paragraphs specifically stating that the claimed determination (i.e., determination that the second SMS message is to be displayed without the reply button) is independent of whether a reply to the claimed second SMS message has been sent.  That is, the Examiner could not find such details linked to the specific negative limitation i.e., the “independent of” clause.  
Claims 41, 45, 52-54, 56, 68-60, 62, 64-66 and 68 are rejected for failing to cure the deficiencies of their respective parent claims.   	  				Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 40, 45, 52, 53, 56-59, 62-65 and 68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shiplacoff (US 2013/0346922, which claims priority to provisional application 61/664,732, whose paragraphs are cited below) in view of Gruber (US 2012/0311584) and further in view of Khoo (US 2007/0011258).  

 	Regarding claim 40, Shiplacoff teaches an electronic device comprising:
 	a display (Fig. 1. [0034] describes a computerized device 100 e.g., a smartphone);
 	a non-transitory memory comprising instructions (Fig. 1, [0034] describes a memory with programs); and
 	one or more processors, wherein the non-transitory memory and the display are separately connected to the one or more processors, (Fig. 1, [0034, 0036] describes a processor; a bus separately connects the memory, processor and output/display) wherein the instructions, when executed by the one or more processors, cause the electronic device to:
 	receive a first short message service (SMS) message ([0059, 0024] indicates that the device can receive a text/SMS message);
 	display a first status item, wherein the first status item includes the first SMS message and a reply button ([0044], the notification center service/OS can provide a notification center GUI; Figs. 2, 3, 5, 7, 9, 10, 12, [0044-0049] describe a notification center GUI which includes a panel/status bar with a list of status items i.e., notifications/items from various applications such as a text messaging application; for example, Figs. 2-3, [0044-0045] describe a list of notifications/items, which can include text message notifications/items e.g., see text message notification 203 in Figs. 2-3, which also displays text message content i.e., “display the first SMS message”; as seen in Fig. 3, [0056, 0058, 0053], a text message notification/item can include a 
 	receive a second SMS message ([0059, 0024] indicates that the device can receive a text/SMS message; Fig. 3, [0059] describes two SMS messages that have been received);
	determine, independent of whether a reply of the second SMS message has been sent,
that the second SMS message is to be displayed without the reply button (Figs. 2-3, [0044-0045], the GUI notification center interface can include or display multiple different notifications, any of which can be a text message notification such as text message notification/item in Figs. 2-3; as described in Figs. 2-3, [0056-0058], a user can provide input e.g., a swipe, to a notification/item to switch it between two forms, a collapsed form where no button is shown, and an expanded form where a button is shown; this means that one expanded text message notification can have a reply button, and a non-expanded text message notification would not; the swipe or expansion of a notification and the resulting absence/presence of a reply button does not specifically depend on whether a reply of the SMS message was sent; also, it should be noted that there is obviously at least some types of potential replies to the SMS message e.g., conveying a message orally through a friend, writing a letter to the sender, calling the sender, etc., which have nothing to do with the above swipe/expansion technique and the resulting display/non-display of a reply button; additionally, note that “the reply button” can be understood to be the reply button in the first status item; in other words, consider a list of items including a first and second item as seen in Figs. 2-3 of Shiplacoff; the second item (e.g., item 304 in Fig. 3) will never have the reply button of the first item (e.g., item 303 in Fig. 3), and this determination is independent of whether there was a reply sent to the SMS message in the second item)

 	display a second status item, wherein the second status item includes the second SMS message without including the reply button (Figs. 2-3, [0044-0045], the GUI notification center interface can include or display multiple different notifications, any of which can be a text message notification such as text message notification/item in Figs. 2-3; as described in Fig. 2, [0056], a user can provide input e.g., a swipe, to a notification/item to switch it between two forms, a collapsed form where no button is shown, and an expanded form where a button is shown; this means that one expanded text message notification can have a reply button, and a non-expanded text message notification would not);
	send reply content ([0058-0059], a reply can be composed to a displayed message and then can be sent, without leaving the interface).
 	However, Shiplacoff does not expressly disclose in response to a user input to the reply button, display an input box within the first status item for answering the first SMS message; receive the reply content in the input box;  the sending of the reply content by invoking a reply module of a SMS application.
 	In the same field of endeavor, Gruber teaches the sending of the reply content by invoking a reply module of a SMS application (Gruber relates to a task manager program that can send communications e.g., text messages, without being itself a dedicated text message application; [0106], to send a text, a text string is provided as an argument to an API i.e., the claimed “reply module” of a text messaging application; [0103-0104], the task manager may make calls to a variety of applications to perform tasks or to send communications)

 	However, the combination of Shiplacoff and Gruber does not expressly disclose in response to a user input to the reply button, display an input box within the first status item for answering the first SMS message; receive the reply content in the input box.
 	In the same field of endeavor, Khoo teaches 
 	in response to a user input to the reply button, display an input box within the first status item for answering the first SMS message (Figs. 5a, 5b, [0047-0048, 0037-0039] teaches it is known to have an item/box that indicates a message text and provides a reply button/link; when a user selects the reply button/link, a box 182 can be opened within the item/box which allows a user to input text for sending as a reply); 
 	receive the reply content in the input box (Figs. 5a, 5b, [0047-0048, 0037-0039] teaches it is known to have an item/box that indicates a message text and provides a reply button/link; when a user selects the reply button/link, a box 182 can be opened which allows a user to input text for sending as a reply);

 	
 	Regarding claim 45, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	display a first remove button referring to the first status item (Shiplacoff Figs. 9, 10, [0098], a notification can have a clear button which, when selected, removes the notification), and
 	in response to an operation on the first remove button being detected, remove the first status item (Shiplacoff Figs. 9, 10, [0098], a notification can have a clear button which, when selected, removes the notification).

 	Regarding claim 52, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	determine that the first SMS message requires reply (Shiplacoff [0059], based on user input, the system sends a composed reply; naturally, this inherently means the system determines that a reply to the message must be sent).

 	Regarding claim 53, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	determine that the second SMS message requires no reply (Shiplacoff [0059, 0058-0059, 0066, 0097], when a person provides input to a composed reply, the reply is sent; otherwise, the system inherently knows or has determined that such a reply should not be sent i.e., the system inherently determines not to send a reply if the user has not provided the above input, has not selected to expand or reply to the message, etc.)

 	Regarding claim 56, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	receive a third SMS message (Shiplacoff Figs. 2-3, [0044, 0045], multiple notifications can be received, including notifications representing text messages); and
 	display the third SMS message with a third status item (Shiplacoff Figs. 2-3, [0044, 0045], as seen in the figures, for a received text message e.g., message 303 of Fig. 3, the content of the message can be within a notification in a list of notifications i.e., “status item”), 

 	wherein the input box is displayed below the first SMS message and above the third SMS message (Shiplacoff [0056], an item in a notification/message list can be expanded to reveal a reply button; similarly, Khoo Figs. 5A, 5B, [0037-0039], an item in a message list can be expanded to reveal a reply button; as seen in Khoo Fig. 5b, this means that one expanded item can reveal message content, and below that an input box for entering a reply; then further below the textbox, there can be further items, which each can reveal at least some message content, as seen in Khoo Fig. 5b or notification examples in Shiplacoff Figs. 2, 3; note that Khoo [0038] also teaches an embodiment in which the expansion of an item in the list can cause later items in the list to be pushed down, rather than overlapped; in the context of Shiplacoff, this means that a notification, which displays message content, can be situated below the text box of an expanded notification with a textbox, similar to Fig. 5B of Khoo).  

 	Regarding claim 57, the claim corresponds to claim 40 and is rejected for the same reasons.  (Claim 57 recites a method performed by the device of claim 40).  



 	Regarding claim 59, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 57.  Claim 59 also corresponds to claim 53 and is rejected for the same reasons.

 	Regarding claim 62, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 57.  Claim 62 also corresponds to claim 56 and is rejected for the same reasons.  

	Regarding claim 63, the claim corresponds to claim 40 and is rejected for the same reasons.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	a non-transitory computer-readable medium storing computer instructions (Shiplacoff Fig. 1, [0034] describes a memory with programs), 
 	that when executed by one or more hardware processors, cause a device to perform operations (Shiplacoff Fig. 1, [0034] describes a processor that executes programs for a device 100).  

 	Regarding claim 64, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 63.  Claim 64 also corresponds to claim 52 and is rejected for the same reasons.

	Regarding claim 65, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 63.  Claim 65 also corresponds to claim 53 and is rejected for the same reasons.

 	Regarding claim 68, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 63.  Claim 68 also corresponds to claim 56 and is rejected for the same reasons.  

Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shiplacoff, Gruber and Khoo, as applied in claim 40, and further in view of Reifman (US 2010/0008031).  

 	Regarding claim 41, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	display a first callback button (Gruber Figs. 11A-11C, [0105, 0065, 0113], a notification may prompt a user to call a person; the notification can include a call button); and
 	in response to a user input to the first callback button, initiating a new call (Gruber Figs. 11A-11C, [0105, 0065, 0113, 0151-0153], when a user presses the call button, an API call is made to a phone application to make the call).
 	However, the combination of Shiplacoff, Gruber and Matthew does not expressly disclose the first callback button corresponding to the first status item; the first callback button being of the first status item.  

 	the first callback button of the first status item (Fig. 3C, [0029], the figure describes a notification of a text message; there is a call button in the notification);	
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated the first callback button corresponding to the first status item; and the first callback button of the first status item as suggested in Reifman into Shiplacoff, Gruber and Khoo because Shiplacoff and Reifman pertain to analogous fields of technology.  Shiplacoff relates to a notification system, in which one type of notification may be an alert indicating that a text message has been received.  Shiplacoff further notes that optional buttons can be incorporated into each alert/notification e.g., see Shiplacoff Figs. 9, 10, [0095-0099, 0057]; see also Shiplacoff Fig. 4, [0067-0070].  Reifman also relates to a notification system, in which one type of notification can be an alert indicating reception of a text message. In Reifman, the text message notification can include a call button.  It would be desirable to incorporate this feature into Shiplacoff to enable a user to quickly call in response to a received text message.  

Claim 54, 60 and 66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shiplacoff, Gruber and Khoo, as applied in claims 53, 59 and 65, and further in view of Luehrig (US 2003/0039339).  

Regarding claim 54, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 53.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	wherein the determining that the second SMS message requires no reply comprises:
 	determining that the first SMS message requires reply (Shiplacoff [0058-0059, 0066, 0097], when the reply button is pressed, a user can compose a text message reply in a pop-up text message reply display; thus, the reply can be composed and sent without leaving the notification center GUI; inherently, this means the system determines that a reply to a caller is required i.e., while the sending is being processed or is ongoing, naturally the system must determine that the sending/replying is required).
 	However, the combination of Shiplacoff, Gruber and Khoo does not expressly disclose the reply based on a first contact number of the first SMS message.  
 	In the same field of endeavor, Luehrig teaches the determining that the first SMS message requires reply based on a first contact number of the first SMS message ([0125], a device can transmit a text message to another calling device, which requires the number of the calling device; put another way, Luehrig inherently teaches determining that a reply to the number of the calling device is required, and naturally this is based on the number of the calling device).   
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated the determining that the first SMS message requires reply based on a first contact number of the first SMS message as suggested in Luehrig into Shiplacoff, Gruber and Khoo because Shiplacoff and Luehrig pertain to analogous fields of technology.  Both Shiplacoff and Luehrig pertain to transmitting a text message to another user’s device.  In Luehrig, the sending of the text message requires a phone number of the device.  It 

 	Regarding claim 60, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 59.  Claim 60 also corresponds to claim 54 and is rejected for the same reasons. 

 	Regarding claim 66, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 65.  Claim 66 also corresponds to claim 54 and is rejected for the same reasons. 
Response to Arguments
Examiner acknowledges Applicant’s amendment to claim 40, 58 and 63.  

 	Regarding claims 40, 57 and 63, Applicant alleges that the cited prior art does not teach the claim feature, “determine, independent of whether a reply of the second SMS message has been sent that the second SMS message is to be displayed without the reply button; in response to the determining that the second SMS message is to be displayed without the reply button independent of whether the reply of the second SMS message has been sent, display a second status item, wherein the second status item includes the second SMS message without including the reply button.”
 	Applicant further alleges the following: (1) Khoo does not teach “display an input box within the first status item”  (page 9 of the reply); and (2) Shiplacoff does not teach “determine, 
 	Regarding point (2), the claim recites, “determine, independent of whether a reply of the second SMS message has been sent that the second SMS message is to be displayed without the reply button.”  The claim feature only requires that there be one instance where the claimed determination takes place independent of whether a reply has been sent.  Examiner respectfully submits that Shiplacoff teaches such a feature.  Fig. 2, 3, [0056-0058] of Shiplacoff teaches that a user can swipe on an item to switch it between two display modes, one where the button is shown and one where it is not.  In that instance, there is a determination that a message should be shown without a button, and that particular determination does not specifically depend on whether the reply was sent or not.  There is no specific teaching in Shiplacoff that the showing of the button in that case is dependent on whether a reply has been sent.  It should be further noted that Shiplacoff Fig. 3 further shows two items with reply-related buttons: an item 303 where a reply button is presented prior to transmitting a reply, and an item 304 where a reply-related button/tombstone is shown indicating a reply has been sent.  Thus, put another way, some kind of reply-related button may be shown irrespective of whether a message has been sent or not; what controls the display of a button, rather, is if the user has chosen to swipe or expand the items, as described in Shiplacoff [0056].  
 	Additionally, Applicant asserts that Shiplacoff explicitly states that the reply button must disappear when a reply button has been sent, and thus cannot teach the above determining operation e.g., see page 11 of the reply.  Applicant points to para. [0059] of Shiplacoff for support.  However, it should be noted that para. [0059] does not appear to specifically require that a reply button disappear.  Para. [0059] only states that there may be a tombstone that 
 	Additionally, the claim phrase, “determine, independent of whether a reply of the second SMS message has been sent that the second SMS message is to be displayed without the reply button,” allows for “the reply” to be a reply of any type.  Consider a situation in the context of Shiplacoff, where a user receives a text message (as seen in Figs. 2-3), and then the user chooses to reply via email on a desktop, in person or by sending an email, or by replying in some other way that does not involve using the displayed reply button.  As noted above, Shiplacoff [0056-0058] teaches exposing a button on an item by swiping or expanding the item. This action is independent of or has nothing to do with sending a reply to the text message using any of the methods described above.  Put another way, there are many ways to reply to the text message that do not relate in any way to the revealing or hiding of a button as described in Shiplacoff [0056-0058]. 
 	Additionally, it should be noted that “the reply button” can be understood to be the reply button in the claimed first status item.  In other words, consider a list of items including a first and second item as seen in Figs. 2-3 of Shiplacoff; the second item (e.g., item 304 in Fig. 3) will 
 	Applicant further alleges that claims 41, 45, 52-56, 58-60, 62 and 64-66 and 68 are allowable in view of their dependency on claims 40, 57 and 63.  Claims 41, 45, 52-56, 58-62 are rejected as being unpatentable over Shiplacoff, Gruber, Khoo, Reifman, Luehrig and/or Guven.   

 					 	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kelley (US 2011/0004621) teaches generating a comments field in response to selecting a reply button e.g., see Kelley Fig. 18B, [0247].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on M-Thurs 9am-7pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ERIC J YOON/Examiner, Art Unit 2143